Cochrane, J.:
The appellants contend that the three legacies in question did not vest until the death of the life tenant but were in the meantime only contingent on her survival by the legatees. The rule is the other way. (Nelson v. Russell, 135 N. Y. 137; Connelly v. O’Brien, 166 id. 406; Hersee v. Simpson, 154 id. 496.) The law favors the vesting of estates and will not presume that these gifts were contingent. The rule, however, yields in the presence of a contrary testamentary intent. The main argument of the appellants is that such contrary intent is manifest from the fact that in respect to some of the legatees other than the three in question provision is made in the will that if they be not living at the time of the death of the testator their legacies should pass to the residuary legatees, and in respect to others of the legatees provision is made that their legacies be effective only in case they survive the testator. That argument might be significant if any of the legatees had predeceased the testator and the question existed as to whether their legacies had lapsed. It might also be significant if the testamentary provisions in respect to such other legacies were that they should be effective only in case the legatees survived the life tenant. The legatees having survived the testator the provisions in question have no bearing on the point here involved.
The decree should be affirmed, with costs.
Decree unanimously affirmed, with costs.